Mr. Justice Craig delivered the opinion of the court: It will be observed that the order or judgment of the county court involved in this proceeding was entered upon a hearing on the petitions of creditors, answers thereto, and evidence introduced in open court. Upon an examination of the record it will be seen that the facts found by the court on the hearing, as recited in the order or judgment, are ample to sustain the order requiring the payment by the appellant of '§1437.04,—the amount ordered paid by the court. If the appellant thought the evidence before the court was not sufficient to authorize the order or judgment, and desired to review the judgment on appeal or writ of error, the only mode in which he could do so was to incorporate the evidence heard by the court oh the trial in a bill of exceptions, so that the evidence upon which the court predicated its judgment could be known, and considered on writ of error or appeal. This course was not, however, pursued. The record contains no bill of exceptions, and we have no means of knowing what evidence was introduced on the hearing before the court. Hot, therefore, having the evidence before us, we cannot say the order or judgment was unauthorized by the evidence. If the proceeding is to be regarded as one at law, in the absence of a bill of exceptions it will be presumed that the evidence heard was ample to support the judgment; or, treating the proceeding as one in the nature of a proceeding in chancery, the facts found by the court are ample to sustain the judgment. The record, therefore, before us discloses no ground for a reversal of the judgment. The judgment of the Appellate Court will be affirmed. Judgment affirmed.